Citation Nr: 0204867	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  99-24 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to October 30, 1998, 
for the award of entitlement to a total and permanent 
disability rating for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
pension benefits, effective October 30, 1998.  

In a February 2001 decision, the Board denied an effective 
date earlier than October 30, 1998, for the grant of pension 
benefits.  Subsequently, the veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In April 2001, the Secretary filed a motion to 
vacate the Board decision and remand it for compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000). 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The Court granted 
the motion in May 2001, and the case has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The veteran suffered a traumatic brain injury on July 1, 
1995, and was hospitalized and in rehabilitation from July 1, 
1995, to September 25, 1995.

2.  The veteran's claim for a permanent and total disability 
rating for pension purposes was received on October 30, 1998.

3.  The veteran became totally and permanently disabled on 
July 1, 1995.


CONCLUSION OF LAW

An effective date earlier than October 30, 1998, for the 
grant of a permanent and total disability rating for pension 
purposes is not warranted. 38 U.S.C.A. §§ 1521, 5103A, 5107, 
5110(a) and (b)(3) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.400, 3.342 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  In the January 1999 rating decision 
on appeal, the March 1999 rating decision, and the November 
1999 statement of the case, the RO informed the veteran of 
the reasons and bases the effective date warranted for the 
grant of pension benefits is October 30, 1998.  In the March 
1999 rating decision and the November 1999 statement of the 
case, the RO explained in detail why an effective date prior 
to October 30, 1998, was not warranted.  In the November 1999 
statement of the case, the RO also included the pertinent 
regulations that applied to the veteran's claim for an 
earlier effective date.  In explaining the reasons and bases 
for the effective date assigned, the RO explained what 
evidence would be necessary to establish an effective date 
earlier than October 30, 1998, for the grant of pension 
benefits.  Correspondence copies of these determinations were 
mailed to the veteran's accredited representative, The 
American Legion.  These determinations were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Also, although the February 2001 Board decision has been 
vacated, the veteran was notified of the laws and regulations 
that pertained to his claim and the reasons and bases for the 
Board's determination that an effective date earlier than 
October 30, 1998, was not warranted for the grant of pension 
benefits.  The Board explained in detail what evidence would 
have been necessary to establish an earlier effective date 
and the laws and regulations that applied to the veteran's 
claim.  Thus, the veteran has been given ample notification 
of what information or evidence would be necessary to 
substantiate his claim.

Additionally, the veteran reported the hospital where he was 
seen following his hand gliding accident.  The record 
reflects that the RO obtained those records and associated 
them with the claims file.  The veteran has not alleged that 
there are any additional medical records related to his July 
1995 injury that have not been associated with the claims 
file.

The RO did not provide the veteran with an examination 
related to his claim; however, the Board finds that one was 
not necessary for two reasons.  First, the private medical 
records related to the veteran's accident were adequate for 
rating purposes and as such, per 38 C.F.R. § 3.326(b) (2001), 
it could serve as the examination required by VA.  Two, with 
a claim for an earlier effective date, whether VA provided an 
examination is not at issue, as the veteran has been granted 
pension benefits.  Even if VA had provided an examination to 
the veteran in this case, the effective date assigned still 
would have been October 30, 1998.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

Under 38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2001), the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  Generally, the effective 
date for an award of disability pension filed on or after 
October 1, 1984, is the date of receipt of claim.  38 C.F.R. 
§ 3.400(b)(i) (2001). 

An exception to this general rule, however, is provided in a 
case where the veteran is permanently and totally disabled 
and is prevented by a disability from applying for disability 
pension for a period of at least 30 days beginning on the 
date on which the veteran became permanently and totally 
disabled.  38 U.S.C. § 5110(b)(3)(B); 38 C.F.R. 
§ 3.400(b)(ii)(B) (2001).  In such a case, 38 U.S.C. § 
5110(b)(3)(A) provides that the effective date of the pension 
shall be "the date on which the veteran became permanently 
and totally disabled, if the veteran applied for a 
retroactive award within one year of such date."  If the 
veteran fails to apply for a retroactive award within one 
year of this date, the effective date of the award will be 
the date of application.  38 U.S.C. § 5110(b)(3)(A).

VA regulations also provide that "[w]hile rating board 
judgment must be applied to the facts and circumstances of 
each case, extensive hospitalization will generally qualify 
as sufficiently incapacitating to have prevented the filing 
of a claim."  38 C.F.R. § 3.400(b)(1)(ii)(B) (2001).

The record shows that the veteran's original claim for 
pension benefits was received on October 30, 1998.  He 
asserts that he is entitled to an effective date of July 1, 
1995, the date of his traumatic brain injury, because he was 
prevented by his disability from applying for pension 
benefits until October 30, 1998.  Specifically, he asserts 
that his traumatic brain injury has caused him to suffer 
memory loss to the degree that he must write everything down, 
and that he forgot that he could apply for benefits until 
friends and family told him he could do so in October 1998.

Review of the record shows that on July 1, 1995, the veteran 
suffered a closed head injury during a hang gliding accident.  
He was hospitalized for approximately three months for 
treatment and rehabilitation, being discharged on September 
25, 1995.  At this time he was noted to have moderate 
generalized cognitive linguistic disorder and a Ranch Level 
5-6.  He was independent with self-care and required 
supervision with transfers and ambulation without device.  He 
was alert, oriented, and appropriate.  Medical evidence from 
April 1996 notes that the veteran still has cognitive 
problems, problems following speech, and decreased speech 
volume secondary to a tracheostomy performed at the time of 
his accident.  He also had developed a seizure disorder as a 
result of his head trauma.  

As of June 1997, he was receiving disability benefits from 
the Social Security Administration and handling these funds 
on his own.  He also had attempted to participate in 
vocational rehabilitation programs.  In a January 1999 
statement, the veteran's treating physician, Dr. Rankine, 
asserted that the veteran "forgot about being able to make a 
claim" for benefits from VA and was only made aware of this 
option when informed by his ex-wife that he could do so.  Dr. 
Rankine also noted that the veteran suffered from a severe 
post-traumatic head injury with memory loss as well as poor 
immediate recall, and that he was not currently financially 
competent.  The RO found the veteran to be incompetent to 
handle his funds, and evaluated him for the supervised direct 
payment program, which he is currently enrolled in.

Reviewing the evidence and the law and regulations, the Board 
finds that the assignment of an effective date prior to 
October 30, 1998, is not legally possible.  Both the statue 
and the regulations state that in order to receive 
retroactive benefits back to the date on which the veteran 
became permanently and totally disabled, the veteran must not 
only establish that he was unable to file due to a physical 
or mental disability, but also must have filed a claim within 
one year of the date that he became permanently and totally 
disabled.  38 U.S.C. § 5110(b)(3); 38 C.F.R. 
§ 3.400(b)(1)(ii)(B) (2001) (emphasis added).  

In the present case, the veteran arguably became totally and 
permanently disabled as of July 1, 1995, and was hospitalized 
until September 25, 1995, and was unable to file a claim 
before then.  However, he did not file a claim before July 1, 
1996, within one year of the date that he became totally and 
permanently disabled.  His original claim was filed in 
October 1998, more than three years after he became totally 
and permanently disabled.  Accordingly, pursuant to the 
applicable statute and regulations, the effective date of his 
claim becomes the date of receipt of his claim, which is 
October 30, 1998, the date assigned by the RO.

The Board notes that even if the statutory and regulatory 
language were not binding, the record does not indicate that 
the veteran was mentally or physically unable to file a claim 
after September 25, 1995.  In fact, as of June 1997 the 
veteran was receiving disability benefits from the Social 
Security Administration, so he must have been able to submit 
a claim for that benefit after September 25, 1995.  Moreover, 
he was sufficiently cognitive to administer his own finances 
until January 1999, and to sign legal documents pertaining to 
his divorce and custody of his children.  Most significantly, 
he was capable of filing a claim in October 1998 as soon as 
he was informed by friends and family that VA benefits may be 
available to him, suggesting that had they mentioned it 
earlier he could have filed a claim earlier, and that the 
reason he did not was not cognitive disability but a lack of 
awareness that the benefit was available.  

Consequently, while the Board is sympathetic to the veteran's 
condition, pursuant to the existing laws and regulations, and 
based on the evidence of record, the Board finds that the 
assignment of an effective date prior to October 30, 1998, is 
not warranted, and the veteran's claim therefor is denied.



ORDER

An effective date earlier than October 30, 1998, for the 
grant of a permanent and total disability rating for pension 
purposes is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

